Citation Nr: 1000575	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 14, 2004, 
for a 100 percent rating for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

The Veteran's claim was remanded by the Board in November 
2007.


FINDING OF FACT

The Veteran did not meet the criteria for a 100 percent 
rating for PTSD prior to January 14, 2004.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
January 14, 2004, for the grant of a 100 percent rating for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As shown below, the Board finds that the Veteran did not meet 
the criteria for a 100 percent rating at any time prior to 
January 14, 2004, and consequently he is not entitled to an 
effective date prior to that date.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

The RO sent the Veteran VCAA notice regarding effective dates 
in December 2007.  Regardless, since this appeal arises from 
the Veteran's disagreement with the effective date assigned 
following the grant of an increased rating, the VCAA requires 
that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional 
notice is required in the adjudication process because of the 
other forms of notice-such as notice contained in the 
statement of the case (SOC)-have already provided the 
claimant with the notice of law applicable to the specific 
claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. 
Cir. 2007).  

As to the duty to assist, VA obtained the Veteran's VA and 
private treatment records.  In January 2008 the Veteran 
submitted a statement to the effect that he had no more 
information or evidence to give VA to substantiate his claim.  
In March 2009 the VA received a note from the Veteran's 
psychologist indicating that all of his records concerning 
the Veteran had previously been submitted to VA.  The Board 
finds that no additional assistance is required to fulfill 
the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases, however, involving a claim for an increased 
evaluation, the effective date will be the earliest date as 
of which it was factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(2) (providing that, if the claim is not received 
within one year from such date, the effective date is the 
date of receipt claim); Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2009).

In a November 23, 2003 rating decision the Veteran was 
granted service connection and assigned a 50 percent rating 
for PTSD, effective from December 2000.  

The Veteran submitted a statement dated April 8, 2004, in 
which he requested an increased rating for PTSD.  In this 
statement the Veteran stated that he was currently rated as 
50 percent, that his symptoms had increased in severity, and 
that he would like a new VA compensation and pension 
examination.  

The Veteran's April 8, 2004, statement was received less than 
a year after the November 2003 rating decision that granted 
service connection for PTSD and the 50 percent rating.  The 
Veteran's statement, however, did not express dissatisfaction 
or disagreement with the November 2003 rating decision.  In 
fact it made no reference at all to the November 2003 rating 
decision.  Consequently, the April 8, 2004, statement is 
considered a claim for an increased rating and not a notice 
of disagreement to the November 2003 rating decision.  See 
38 C.F.R. § 20.201 (2009).   

In order for the Veteran to be assigned an effective date 
prior to January 14, 2004, the medical evidence would need to 
show that the Veteran's PTSD symptoms were 100 percent 
disabling prior to that date.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Although a private psychologist opined in an October 2002 
statement that the Veteran was demonstrably unable to obtain 
or retain employment due to PTSD, the Board finds that the 
psychologist's actual description of the Veteran's behavior 
clearly shows that the Veteran did not meet the criteria for 
a 100 percent rating.  The private psychologist noted on his 
examination report that the Veteran was well-groomed, that 
his mood was calm with some dysphoria, and that his thought 
processes were clear, linear, and logical.  He further stated 
that the Veteran did not currently present as a suicide 
behavior risk.  The examiner noted that the Veteran was 
residing with his significant other of two years' duration.  
The examiner stated that the Veteran was currently on Paxil 
for anxiety and depression and on Trazodone for insomnia.  
The Veteran reported that he was very active in various 
veterans' service clubs, including the VFW.  The Veteran also 
reported that he was a member of the Honor Guard and that he 
had provided that service at least two or three times a month 
for the past five years.  

The October 2002 psychologist report clearly shows that the 
Veteran does not exhibit gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  To the contrary, the report shows socialization 
with a significant other and with veterans' groups.  
Furthermore, the Veteran's participation in an Honor Guard 
shows socialization, coordination, cooperation, and 
dependability, showing qualities similar to those important 
for obtaining and maintaining gainful employment.  
Consequently, the Board finds that the October 2002 
psychologist report overall indicates that the Veteran did 
not meet the criteria for a 100 percent rating for PTSD.

In a July 2003 report, the private psychologist again opined 
that the Veteran was totally disabled to perform any gainful 
employment due to his PTSD.  Once again the psychologist did 
not indicate that the Veteran exhibited such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Furthermore, 
the psychologist reported that the Veteran's global 
assessment of functioning (GAF) was 42.  The Board notes that 
GAF scores ranging from 41 to 50 are indicative of serious 
symptoms, but not of the most severe symptoms.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The Board finds that overall the July 2003 private 
psychologist report also does not show that the Veteran met 
the criteria for a 100 percent rating due to PTSD. 

A review of the other records dated prior to January 14, 
2004, including VA mental health clinic outpatient records 
and a November 2003 VA examination report indicate that the 
Veteran was recovering from alcohol abuse.  These records 
reveal complaints of interrupted sleep, nightmares, and 
social isolation.  These records also reveal some anxiety and 
depression.  The medical records prior to January 14, 2004, 
however, do not reveal that the Veteran exhibited PTSD 
symptoms meeting the criteria for a 100 percent rating.  On 
examination in November 2003 the Veteran's manner was 
friendly and cooperative.  He denied suicidal ideation and 
appeared to be moderately depressed.  Thought processes were 
clear, his memory was grossly intact for both short and long-
term memory, his judgment was intact and he seemed to have 
insight.  

The November 2003 VA examiner indicated that the Veteran had 
a global assessment of functioning (GAF) of 47.  As noted 
above, GAF scores ranging from 41 to 50 are indicative of 
serious symptoms, but not of the most severe symptoms.  

The record does show significant PTSD symptoms prior to 
January 14, 2004, but not such that the criteria for a 100 
percent rating were met.  Overall, the medical records, both 
private and VA, did not show the Veteran to have PTSD 
symptoms resulting in gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss prior to January 14, 2004.  Since the Veteran did not 
exhibit the criteria for a 100 percent rating for PTSD prior 
to January 14, 2004, an effective date prior to January 14, 
2004, for a 100 percent rating is not warranted.  38 C.F.R. 
§ 3.400.

As the Veteran's PTSD symptoms did not meet the criteria for 
a 100 percent rating prior to January 14, 2004, a discussion 
regarding the date of receipt of claim for an increased 
rating is unnecessary.

Accordingly, an effective date prior to January 14, 2004, for 
a 100 percent rating for PTSD is precluded and the Veteran's 
claim must be denied.


ORDER

An effective date prior to January 14, 2004, for a 100 
percent rating for PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


